Exhibit 10.1 The William Carter Company Severance Plan Summary of Benefits Overview The William Carter Company has established The William Carter Company Severance Plan (the “Plan”) to provide severance benefits to eligible employees of The William Carter Company and its direct and indirect subsidiaries who are involuntarily separated from employment under qualifying conditions.The William Carter Company and its direct and indirect subsidiaries are sometimes referred to together in this summary as the “Company.”This Plan is effective July 15, 2008 and will supersede and replace all prior severance plans. This summary describes, in non-technical language, the main provisions of the Plan.Please read it carefully. It is important to remember that some features of the Plan are not described in this summary and that the official Plan document legally governs the operation of the Plan.In the event that there is a conflict between the information contained in this summary and the terms of the Plan, the terms of the Plan will control. Covered
